DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 15-20 of U.S. Patent No. 10,911,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses the claims of the present application

Patent No. 10,911,712
Application No. 17/164,331
 Claim1 recites an emergency assistance device for a firearm, comprising: 
a housing having a mounting feature disposed on a first surface of the housing, the mounting feature adapted to selectively interconnect to a firearm; 







a first camera and a microphone disposed on a second surface of the housing; a first light source disposed on the second surface of the housing; 
a transceiver disposed in the housing, the transceiver configured to emit an emergency signal; 
an activation feature configured to move between a first position and a second position and configured to be retained in the first position and retained in the second position, 












wherein movement of the activation feature out of retainment in the first position, from the first position to the second position, and into retainment in the second position causes at least one of: the first camera to record a video, wherein the microphone is configured to record a sound that corresponds to the recorded video of the first camera; the first light source to emit a light; and the transceiver to emit the emergency signal; and a speaker disposed on a third surface of the housing, wherein the transceiver sends 
Claim5 recites the emergency assistance device of claim 1, further comprising: a channel extending into a side of the housing, wherein the channel has two upper portions extending in one direction and a lower portion extending in another direction, wherein the lower portion joins the upper portions together; and a pin extending from the activation feature and into the channel, wherein the pin is positioned in one upper portion when the activation feature is retained in the first position, wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position.

a housing having a mounting feature disposed on the housing, the mounting feature adapted to selectively interconnect 
the channel has two upper portions extending in one direction and a lower portion extending in another direction, and the lower portion joins the upper portions together;

a first camera disposed on the housing;
a first light source disposed on the housing;


a transceiver disposed in the housing, the transceiver configured to emit an
emergency signal;
an activation feature configured to move between a first position and a second
position and configured to be retained in the first position and retained in the second position;

a pin extending from the activation feature and into the channel, wherein the pin is
positioned in one upper portion when the activation feature is retained in the first position,wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position; and
wherein movement of the activation feature out of retainment in the first position,
from the first position to the second position, and into retainment in the second position
causes at least one of: the first camera to record a video;
the first light source to emit a light; or
the transceiver to emit the emergency signal.

device for a firearm, comprising: 
a housing having a mounting feature disposed on a first surface of the housing, the mounting feature adapted to selectively interconnect to a firearm;  a first camera and a microphone disposed on a second surface of the housing; a first light source disposed on the second surface of the housing; a speaker disposed on a third surface of the housing, wherein the transceiver sends an audio signal to the speaker and the speaker generates a corresponding sound

Claim2 recites the emergency assistance device of claim 1, wherein the mounting feature is disposed on a first surface of the housing, and the first camera and the first light source are disposed on a second surface of the housing; wherein a microphone is disposed on the second surface of the housing, and the microphone is configured to record a sound that corresponds to the recorded video of the first camera; wherein a speaker is disposed on a third surface of the housing, and the transceiver sends an audio signal to the speaker and the speaker 
generates a corresponding sound.
Claim2 recites the emergency assistance device of claim 1, further comprising a second microphone disposed on the third surface of the housing, wherein the microphone is configured to record the sound that corresponds to the recorded video of the first camera.
Claim3 recites the emergency assistance device of claim 2, further comprising a second microphone disposed on the third surface of the housing, wherein the microphone is configured to record the sound that corresponds to the recorded video of the first camera.

Claim4 recites the emergency assistance device of claim 3, further comprising a sound
device that compares an aspect of the sound as recorded by the first microphone to the aspect of the sound as recorded by the second microphone.
Claim4 recites the emergency assistance device of claim 1, further comprising a wireless network having a base transceiver station configured to receive the emitted emergency signal from the emergency assistance device, wherein the base transceiver relays the emergency signal to a remote user.
Claim5 recites the emergency assistance device of claim 1, further comprising a wireless network having a base transceiver station configured to receive the emitted emergency signal from the emergency assistance device, wherein the base transceiver relays the emergency signal to a remote user.
Claim6 recites the emergency assistance device of claim 1, further comprising a bias member positioned between the activation feature and the housing to retain the activation member in the first position and the second position.
Claim6 recites the emergency assistance device of claim 1, further comprising a bias
member positioned between the activation feature and the housing to retain the activation member in the first position and the second position.
Claim7 recites the emergency assistance device of claim 1, wherein the emergency 







a first camera disposed on a second surface
 of the housing; a first light source disposed on the second surface of the housing; a second light source disposed on a third surface of the housing; a transceiver disposed in the housing, the transceiver configured to emit an emergency signal; 
an activation feature configured to move between a first position and a second 











wherein movement of the activation feature out of retainment in the first position, from the first position to the second position, and into retainment in the second position causes at least one of: the first camera to record a video; the first light source to emit a light; and the transceiver to emit the emergency signal; and a second camera disposed on the 
Claim14 recites the emergency assistance device of claim 9, further comprising: a channel extending into a side of the housing, wherein the channel has two upper portions extending in one direction and a lower portion extending in another direction, wherein the lower portion joins the upper portions together; and a pin extending from the activation feature and into the channel, wherein the pin is positioned in one upper portion when the activation feature is retained in the first position, wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position.

a housing having a mounting feature adapted to selectively interconnect to a firearm,
wherein a channel extends into the housing, the channel has two upper portions extending in one direction and a lower portion extending in another direction, and the lower portion joins the upper portions together;
a first camera disposed on the housing;
a first light source disposed on the housing;
a second light source disposed on the housing;



an activation feature configured to move between a first position and a second

a pin extending from the activation feature and into the channel, wherein the pin is
positioned in one upper portion when the activation feature is retained in the first position, wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position; and
wherein movement of the activation feature out of retainment in the first position,
from the first position to the second position, and into retainment in the second position
causes at least one of:
the first camera to record a video;
the first light source to emit a light; and
the second light source to emit a light.

a housing having a mounting feature disposed on a first surface of the housing
a first camera disposed on a second surface
 of the housing; a first light source disposed on the second surface of the housing; a second light source disposed on a third surface of the housing; a transceiver disposed in the housing, the transceiver configured to emit an emergency signal;
and a second camera disposed on the third
 surface of the housing, wherein the first camera has a first recordation field and the second camera has a second recordation field, wherein at least a portion of the first recordation field overlaps at least a portion of the second recordation field.
Claim10 recites the emergency assistance device of claim 9, wherein the mounting feature is disposed on a first surface of the housing, the first camera and the first light source are disposed on a second surface of the housing, and the second light source is disposed on a third surface of the housing; wherein a transceiver is disposed in the housing, the transceiver configured to emit an emergency signal; and wherein a second camera is disposed on the third surface of the housing, wherein the first camera has a first recordation field and the second camera has a second recordation field, wherein at least a portion of the first recordation field overlaps at least a portion of the second recordation field.
Claim10 recites the emergency assistance device of claim 9, wherein a receiver 


Claim12 recites the emergency assistance device of claim 10, further comprising a
microphone disposed on the second surface of the housing, wherein the microphone is
configured to send a corresponding audio signal to the transceiver.
Claim12 recites the emergency assistance device of claim 9, wherein the housing comprises a recess that corresponds to a trigger guard of the firearm.
Claim13 recites the emergency assistance device of claim 9, wherein the housing comprises arecess that corresponds to a trigger guard of the firearm.
Claim13 recites the emergency assistance device of claim 9, wherein the emergency assistance device further comprises a button on the emergency assistance device to cause the transceiver to emit the emergency signal.
Claim14 recites the emergency assistance device of claim 10, wherein the emergency
assistance device further comprises a button on the emergency assistance device to cause the transceiver to emit the emergency signal.

a first transceiver configured to emit an emergency signal; 
an activation feature configured to move between a first position and a second position and configured to be retained in the first position and retained in the second position, wherein movement of the activation feature out of retainment in the first position, from the first position to the second position, and into retainment in the second position causes the first transceiver to emit the emergency signal; 
a channel extending into a side of the housing, wherein the channel has two upper portions extending in one direction and a 

a pin extending from the activation feature and into the channel, wherein the pin is positioned in one upper portion when the activation feature is retained in the first position, wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position; a second transceiver configured to receive the emergency signal emitted from the first transceiver of the emergency assistance device, the second transceiver possessed by the remote user; and a speaker disposed on the emergency assistance device, wherein the speaker is configured to receive an audio signal from the second transceiver and generate a corresponding sound.

a mounting feature configured to selectively interconnect to a firearm; 


a transceiver configured to emit an emergency signal; 

an activation feature configured to move between a first position and a second position and configured to be retained in the first position and retained in the second position, wherein movement of the activation feature out of retainment in the first position, from the first position to the second position, and into retainment in the second position causes the first transceiver to emit the emergency signal;
a channel extending into a side of the housing, wherein the channel has two upper

wherein the lower portion joins the upper portions together;
a pin extending from the activation feature and into the channel, wherein the pin is
positioned in one upper portion when the activation feature is retained in the first position, wherein the pin moves along the lower portion as the activation feature moves from the first position to the second position, and wherein the pin is positioned in the other upper portion when the activation feature is retained in the second position.

retained in the second position.
Claim16 recites the emergency assistance device of claim 14, wherein the channel comprises a third upper portion and a second lower portion, and a second pin extends from the activation feature into the channel, wherein the second pin is positioned in the other upper portion when the activation feature is retained in the first position, wherein the second pin moves along the second lower portion as the activation feature moves from the first position
to the second position, and wherein the second pin is retained in the third upper portion when the activation feature is retained in the second position.
Claim17 recites  the system of claim 15, further comprising: a light source disposed on the front surface of the emergency assistance device.
Claim17 recites the emergency assistance device of claim 15, further comprising: a light source disposed on a front surface of the emergency assistance device
Claim18 recites the system of claim 17, wherein the system has at least two modes of operation, 





a camera disposed on the front surface of the emergency assistance device.
Claim19 recites the emergency assistance device of claim 15, further comprising: a camera disposed on a front surface of the emergency assistance device.
Claim20 recites the system of claim 19, wherein the system has at least one mode of operation, 
wherein in a first mode of operation engagement of the activation feature causes the camera to record video, wherein in a second mode of operation engagement of the activation feature causes the first transceiver to emit the emergency signal.
Claim20 recites e emergency assistance device of claim 19, 

wherein in a first mode of operation engagement of the activation feature causes the camera to record video, wherein in a second mode of operation engagement of the activation feature causes the transceiver to emit the emergency signal.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484